 

PLAN OF EXCHANGE

BY WHICH

RT TECHNOLOGIES, INC.

(a Nevada corporation)

SHALL ACQUIRE

CHINA AGRICULTURE MEDIA GROUP CO., LTD.

(a corporation organized under the laws of the Hong Kong)

 

 

This Plan of Exchange (the “Agreement” or “Plan of exchange”) is made and dated
as of this 17th day of April, 2012, and is intended to supersede all previous
oral or written agreements, if any, between the parties, with respect to its
subject matter. This Agreement anticipates that extensive due diligence shall
have been performed by both parties. All due diligence shall have been completed
by the Parties no later than April 21, 2012. The Closing Date (“Closing Date”)
is anticipated to be on or before April 21, 2012,

 



I. RECITALS

 

1. The Parties (collectively referred to as the "Parties") to this Agreement:

 

(1.1) RT Technologies, Inc. ("RTTE"), a Nevada corporation.

 

(1.2) China Agriculture Media Group Co., Ltd. a corporation organized under the
laws of the Hong Kong (“CAMG”).

 

2. The Capital of the Parties:

 

(2.1) The Capital of RTTE consists of 90,000,000 authorized shares of Common
Stock, par value $.001, of which 3,392,147 shares are issued and outstanding and
10,000,000 authorized shares of Preferred Stock, par value $.001, of which 0
shares are issued and outstanding. No other classes of stock are issued and
outstanding.

 

(2.2) The Capital of CAMG consists of 10,000 Ordinary Shares, which for the
purposes of this Agreement, is referred to as “common stock” or “capital stock”.

 

 

 

3. Transaction Descriptive Summary: RTTE desires to acquire CAMG and the
shareholders of CAMG (the “CAMG Shareholders”) desire that CAMG be acquired by
RTTE. RTTE would acquire 100% of the capital stock of CAMG equal to 10,000
shares in exchange for an issuance by RTTE of 22,500,000 new shares of Common
Stock of RTTE and 1,000,000 shares of super-voting shares of preferred stock to
the CAMG shareholders. RTTE shall issue 1,607,853 shares of Common Stock to the
RTTE advisors Angela Ross shall return 2,500,000 shares of Commons stock to the
RTTE treasury for immediate cancelation. The above-mentioned transactions and
issuance of 22,500,000 new shares of Common Stock and 1,000,000 shares of super
voting Preferred Stock to the CAMG Shareholders in connection with the Plan of
exchange will give CAMG a 'controlling interest' in RTTE representing
approximately 98% of the voting shares of RTTE. CAMG will maintain RTTE's active
trading status on the OTC Markets. The transaction will not immediately close
but shall be conditioned upon: (1) Elimination of all liabilities in RTTE as of
the closing date; (2) a deposit of 22,500,000 shares of Common Stock and
1,000,000 shares of super voting Preferred Stock into the escrow account of JPF
Securities Law, LLC ("Escrow Agent") issued in the name of the CAMG shareholders
and held in escrow until closing; (3) the resignation of Angela Ross from the
board of directors and as officer of RTTE and appointment of her successor(s) as
designated by CAMG and/or the CAMG Shareholders; and (4) the organization of
CAMG as set forth in Schedule A attached hereto and approval and execution of
necessary irrevocable PRC contractual arrangements and Hong Kong Instruments of
Transfer in accordance with PRC and Hong Kong law, and all PRC regulatory
approvals required for this transaction shall have been acquired. The parties
intend that the transactions qualify and meet the Internal Revenue Code
requirements for a tax free reorganization, in which there is no corporate gain
or loss recognized by the parties, with reference to Internal Revenue Code (IRC)
sections 354 and 368.

 

 

 

4. SEC compliance. CAM shall prepare and RTTE shall file with the Commission a
Current Report on Form 8-K, within four business days of the date hereof,
reporting the execution of this Agreement, and, after the closing, the filing
and mailing to its shareholders of an Information Statement on Schedule 14F-1
pursuant to Rule 14f-1 promulgated under the Securities Exchange Act of 1934, as
amended, which is required to be filed and mailed ten days before a change in
the majority of the Board of Directors of RTTE other than at a shareholders’
meeting. The Parties contemplate that any change in the majority of the Board of
Directors will occur at closing. The parties shall also file a Preliminary and
Definitive Information Statement on Schedule 14C for any name change, amendment
to the corporate Articles or if deemed necessary to effectuate this business
combination.

 

5. Nevada compliance. Articles of Exchange are required to be filed by Nevada
law as the last act to make the Plan of exchange final and effective under
Nevada law.

 

6. Audited Financial Statements. Certain filings made pursuant to the Securities
Exchange Act of 1934, such as a Current Report on Form 8-K, require audited
financial statements of CAMG to be filed with the SEC within 71 days of the
initial Form 8-K filing with respect to this transaction or within 4 days if
RTTE is deemed to be a “shell”. CAMG has agreed to provide audited financial
statements prepared in conformity with U.S. GAAP to RTTE upon signing this Plan
of exchange.

 

 

 
 

II. PLAN OF EXCHANGE

 

1. Conditions Precedent to Closing.

 

The obligations of the parties to consummate the transactions contemplated
herein are subject to fulfillment or waiver prior to the closing:

 

 

(1.1) Shareholder Approval. CAMG and RTTE shall have secured all requisite
shareholder approval for this transaction, if required, in accordance with the
laws of its place of incorporation and its constituent documents.

 

 

(1.2) Board of Directors. The Boards of Directors of CAMG and RTTE shall have
approved the transaction and this Agreement, in accordance with the laws of
their place of incorporation and constituent documents.

 

 

(1.3) Due Diligence Investigation. Each party shall have furnished to the other
party all corporate and financial information which is customary and reasonable,
to conduct its respective due diligence, normal for this kind of transaction. If
either party determines that there is a reason not to complete the Plan of
exchange as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period. The due diligence period, for purposes of this paragraph,
shall have expired on April 21, 2012. The Closing Date shall be approximately
three days after the satisfaction or waiver of all of the conditions precedent
to closing set forth in this Plan of exchange, unless extended to a later date
by mutual agreement of the parties.

 

 

(1.4) The rights of dissenting shareholders, if any, of each party shall have
been satisfied and the Board of Directors of each party shall have determined to
proceed with the Plan of exchange.

 

 

(1.5) All of the terms, covenants and conditions of the Plan of exchange to be
complied with or performed by each party before Closing shall have been complied
with, performed or waived in writing;

 

 

(1.6) The representations and warranties of the parties, contained in the Plan
of exchange, as herein contemplated, except as amended, altered or waived by the
parties in writing, shall be true and correct in all material respects at the
Closing Date with the same force and effect as if such representations and
warranties are made at and as of such time; and each party shall provide the
other with a certificate, certified either individually or by an officer, dated
as of the Closing Date, to the effect, that all conditions precedent have been
met, and that all representations and warranties of such party are true and
correct as of that date. The form and substance of each party's certification
shall be in form reasonably satisfactory to the other.

(1.7) Certificate from RTTE. It shall be a condition precedent to the obligation
of CAMG and the CAMG Shareholders to consummate the transactions contemplated
herein that a certificate from RTTE in substantially the following form be
delivered to them on the date of Closing:

 

(i)            RTTE is a corporation duly organized and validly existing under
the laws of the State of Nevada and has all requisite corporate power to own,
operate and lease its properties and assets and to carry on its business. The
authorized capitalization and the number of issued and outstanding capital
shares of RTTE are accurately and completely set forth in the Plan of exchange.

(ii)          The issued and outstanding shares of RTTE (including 22,500,000
new shares of Common Stock and 1,000,000 shares of super voting Preferred Stock
issued to the CAMG Shareholders) have been duly authorized and validly issued
and are fully paid and non-assessable.

(iii)        RTTE and Angela Ross have the full right, power and authority to
sell, transfer and deliver the 22,500,000 new shares of Common Stock and
1,000,000 shares of super voting Preferred Stock to the CAMG Shareholders, and,
upon delivery of the certificates representing such shares as contemplated in
the Plan of exchange, will transfer to the CAMG Shareholders good, valid and
marketable title thereto, free and clear of all liens.

(iv)        No shares of Preferred Stock other than the new class of
super-voting Preferred Stock is currently issued and outstanding.

(v)          The new class of Preferred Stock shall vote with the Common Stock
at a ratio of 100 votes per share for one vote of Common Stock.

 

(vi)        RTTE has issued 1,607,853 shares of Common Stock to the RTTE
Advisors in consideration of financial indemnification and payment and release
of monies to be paid on behalf of the Company in preparation of the 3-31-2012
10Q and misc RTTE expenses. .

(vii)      The corporate book and all corporate records of RTTE have been
delivered to the Escrow Agent.

(viii)    Angela Ross has returned 2,500,000 shares of Common Stock to the RTTE
treasury and said shares have been canceled.

(ix)        A certified shareholder list from the transfer agent of RTTE
reflecting 25,000,000 shares of RTTE issued and outstanding based on the above
mentioned transactions, issuances and cancellations has been provided to CAMG.

(x)          All liabilities of RTTE have been eliminated. This includes, but is
not limited to, any accounts payable, accrued expenses, long-term mortgage, as
well as any liabilities shown on its latest fiscal report as of March 31, 2012
filed on Form 10-Q with the Securities and Exchange Commission prior to the
Closing.

 

(1.8) Absence of Liabilities. RTTE shall have no material liabilities as such
term is defined by U.S. generally accepted accounting principles.

 

(1.9) Delivery of Audited Financial Statements. CAMG shall have delivered to
RTTE audited financial statements and an audit report thereon for the year ended
December 31, 2011, and any required audits shall be prepared by a PCAOB member
audit firm in accordance with U.S. GAAP at CAMG’s expense.

 

1





2. Conditions Concurrent to Closing.

 

(2.1) Delivery of Registered Capital of CAMG. At Closing, RTTE shall have a 100%
beneficial ownership interest in China Agriculture Media Group Co., Ltd. and the
structure of CAMG shall be as set forth in Schedule A attached hereto and all of
the necessary irrevocable PRC contractual arrangements and Hong Kong approvals
shall have been executed in accordance with PRC and Hong Kong law and all PRC
regulatory approvals required for this transaction shall have been acquired.

 

(2.2) Acquisition Share Issuance and Purchase of Common Stock. At Closing, RTTE
shall have issued 22,500,000 shares of Common Stock and 1,000,000 shares of
super voting Preferred Stock to the CAMG Shareholders in exchange for a 100%
beneficial ownership interest in China Agriculture Media Group Co., Ltd. and, as
a result, the then outstanding common shares shall be as follows:

 

RTTE Current Issued Stock   3,392,147  CAMG Shareholders Issuance   22,500,000 
Cancellation   2,500,000  RTTE Advisors Issuance   1,607,853  Super-voting
Preferred Issuance   1,000,000  Resulting Total   Common: 25,000,000 Preferred:
0 Super-voting Preferred: 1,000,000 

 

 

(2.3) Appointment of CAMG Nominees. At Closing, nominees of CAMG shall be
appointed to the Board of Directors and as Officers of RTTE to fill the
vacancies created by the resignation of Ms. Ross. The appointments will occur
within 10 days of the closing after proper notice has been given pursuant to
Rule 14F-1 under the Securities Exchange Act of 1934, as amended.

 

 

2





 

3. Plan of Exchange

 

(3.1) Exchange and Reorganization: RTTE and CAMG shall be hereby reorganized,
such that RTTE shall acquire 100% the capital stock of CAMG equal to 10,000
ordinary shares, and CAMG shall become a wholly-owned subsidiary of RTTE.

 

(3.2) Delivery of Common Stock: At the Closing, RTTE shall deposit 22,500,000
shares of Common Stock into the escrow account of the Escrow Agent, issued in
the name of the CAMG shareholders for transfer.

 

(3.3) Delivery of Preferred Stock: At the Closing, RTTE shall deposit 1,000,000
shares of super voting Preferred Stock into the escrow account of the Escrow
Agent, issued in the name of the CAMG shareholders for transfer.

 

(3.4) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, filings under the Securities Exchange Act of 1934, and the
filing of Articles of Exchange, if applicable under Nevada State Law. Closing
shall occur when all conditions of closing have been met or are waived by the
parties. The parties anticipate the filing of a Schedule 14F-1 Information
Statement at least ten days prior to any change in majority of the Board of
Directors of RTTE. The Parties expect to make such filing at Closing.

 

(3.5) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.

 

(3.6) Rights of Dissenting Shareholders: Each Party is the entity responsible
for the rights of its own dissenting shareholders, if any.

 

(3.7) Service of Process and Address: Each corporation shall continue to be
amenable to service of process in its own jurisdiction, exactly as before this
acquisition. The address of RTTE is 9160 South 300 West, Suite 101, Sandy, Utah.
The address of CAMG is Rm 1708 B2, Nan Fung Tower, 173 Des Voeux Road C., Hong
Kong.

 

(3.8) Surviving Articles of Incorporation: the Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.

 

(3.9) Surviving By-Laws: the By-Laws of each Corporation shall remain in full
force and effect, unchanged.

 

(3.10) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Company shall execute and deliver any and all necessary documents,
acknowledgments and assurances and do all things proper to confirm or
acknowledge any and all rights, titles and interests created or confirmed
herein; and both companies covenant expressly hereby to deal fairly and in good
faith with each other and each other’s shareholders. In furtherance of the
parties desire, as so expressed, and to encourage timely, effective and
businesslike resolution the parties agree that any dispute arising between them,
capable of resolution by arbitration, shall be submitted to binding arbitration.
As a further incentive to private resolution of any dispute, the parties agree
that each party shall bear its own costs of dispute resolution and shall not
recover such costs from any other party.

 

3





 

(3.11) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties, are that each party has
made appropriate full disclosure to the others, that no material information has
been withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each party to the other, unless
otherwise provided in this Agreement, and they speak and shall be true
immediately before Closing.



  (3.11.1) Organization and Qualification. Each corporation is duly organized
and in good standing, and is duly qualified to conduct any business it may be
conducting, as required by law or local ordinance.



   (3.11.2) Corporate Authority. Each corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.

 

(3.11.3) Ownership of Assets and Property. Each corporation has lawful title and
ownership of it property as reported to the other, and as disclosed in its
financial statements.



(3.11.4) Absence of Certain Changes or Events. Each corporation has not had any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable. Specifically, and without limitation:

 

(3.11.4-a) the business of each corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;

 

(3.11.4-b) Except as set forth in this Plan of exchange, neither corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to the extent that which might contradict or not comply with any clause
or condition set forth in this Plan of exchange;



(3.11.4-c) Neither corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant, sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contact, agreement, commitment or arrangement with
respect to any of the foregoing;

 

(3.11.4-d) Except in the ordinary course of business, neither party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors;

 

(3.11.4-e) Neither party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party;

 

(3.11.4-f) Neither party shall make any investment of a capital nature either by
purchase of stock or securities, contributions to capital, property transfers or
otherwise, or by the purchase of any property or assets of any other individual,
firm or corporation.



(3.11.5) Absence of Undisclosed Liabilities. Each corporation has, and has no
reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in writing.



(3.11.6) Legal Compliance. Each corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.



(3.11.7) Legal Proceedings. Each corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.



(3.11.8) No Breach of Other Agreements. This Agreement, and the faithful
performance of this Agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.



(3.11.9) Capital Stock. The issued and outstanding shares and all shares of
capital stock of each corporation is as detailed herein, that all such shares
are in fact issued and outstanding, duly and validly issued, were issued as and
are fully paid and non-assessable shares, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of such corporation.





4





 

(3.11.10) SEC Reports, Liabilities and Taxes. RTTE has filed all required
registration statements, prospectuses, reports, schedules, forms, statements and
other documents required to be filed by it with the SEC since the date of its
registration under the Securities Act of 1933, as amended (collectively,
including all exhibits thereto, the "RTTE SEC Reports"). None of the RTTE SEC
Reports, as of their respective dates, contained any untrue statements of
material fact or failed to contain any statements which were necessary to make
the statements made therein, in light of the circumstances, not misleading. All
of the RTTE SEC Reports, as of their respective dates (and as of the date of any
amendment to the respective RTTE SEC Reports), complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations promulgated thereunder.

 

(ii) Except as disclosed in the RTTE SEC Reports filed prior to the date hereof,
RTTE has not incurred any liabilities or obligations (whether or not accrued,
contingent or otherwise) that are of a nature that would be required to be
disclosed on a balance sheet of RTTE or the footnotes thereto prepared in
conformity with GAAP, other than (A) liabilities incurred in the ordinary course
of business, or (B) liabilities that would not, in the aggregate, reasonably be
expected to have a material adverse effect on RTTE.

 

(iii) Except as disclosed in the RTTE SEC Reports filed prior to the date
hereof, RTTE (i) has prepared in good faith and duly and timely filed (taking
into account any extension of time within which to file) all material tax
returns required to be filed by any of them and all such filed tax returns are
complete and accurate in all material respects; (ii) has paid all taxes that are
shown as due and payable on such filed tax returns or that RTTE is obligated to
pay without the filing of a tax return; (iii) has paid all other assessments
received to date in respect of taxes other than those being contested in good
faith for which provision has been made in accordance with GAAP on the most
recent balance sheet included in RTTE’s financial statements; (iv) has withheld
from amounts owing to any employee, creditor or other person all taxes required
by law to be withheld and have paid over to the proper governmental authority in
a timely manner all such withheld amounts to the extent due and payable; and (v)
has not waived any applicable statute of limitations with respect to United
States federal or state income or franchise taxes and has not otherwise agreed
to any extension of time with respect to a United States federal or state income
or franchise tax assessment or deficiency.

 

(3.11.11) Brokers' or Finder's Fees. Each corporation is not aware of any claims
for brokers' fees, or finders' fees, or other commissions or fees, by any person
not disclosed to the other, which would become, if valid, an obligation of
either company.

 

(3.12) Miscellaneous Provisions



(3.112.1) Except as required by law, no party shall provide any information
concerning any aspect of the transactions contemplated by this Agreement to
anyone other than their respective officers, employees and representatives
without the prior written consent of the other parties hereto. The aforesaid
obligations shall terminate on the earlier to occur of (a) the Closing, or (b)
the date by which any party is required under its articles or bylaws or as
required by law, to provide specific disclosure of such transactions to its
shareholders, governmental agencies or other third parties. In the event that
the transaction does not close, each party will return all confidential
information furnished in confidence to the other. In addition, all parties shall
consult with each other concerning the timing and content of any press release
or news release to be issued by any of them.



(3.12.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.

 

(3.12.3) The Parties to this Agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation, shall be submitted to binding
arbitration under the rules and auspices of the American Arbitration
Association. The location for the arbitration shall be within the United States
of America in any State selected by CAMG and at the sole discretion of CAMG. As
a further incentive to avoid disputes, each party shall bear its own costs, with
respect thereto, and with respect to any proceedings in any court brought to
enforce or overturn any arbitration award. This provision is expressly intended
to discourage litigation and to encourage orderly, timely and economical
resolution of any disputes which may occur.

(3.12.4) If any provision of this Agreement or the application thereof to any
person or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.

(3.12.5) No waiver by any party of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.

(3.12.6) The parties acknowledge that both they and their counsel have been
provided ample opportunity to review and revise this Agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively. This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada.

 

5





 

4. Termination. This Plan of exchange may be terminated by written notice, at
any time prior to closing, (i) by mutual consent, (ii) by either party during
the due diligence phase, (iii) by either party, in the event that the
transaction represented by the anticipated Plan of exchange has not been
implemented and approved by the proper governmental authorities 75 days from the
date of this Agreement, or (iv) if share deliveries are not made to the Escrow
Agent when due. In the event that termination of this Plan of exchange by either
or both, as provided above, this Plan of exchange shall forthwith become void
and there shall be no liability on the part of either party or their respective
officers and directors.

 

5. Closing. The parties hereto contemplate that the closing of this Plan of
exchange shall occur immediately after all of the conditions precedent and
concurrent to closing have been met or waived.

 

6. Merger Clause. This Plan of exchange, constitutes the entire Agreement of the
parties hereto with respect to the subject matter hereof, and such documents
supersede all prior understandings or agreements between the parties hereto,
whether oral or written, with respect to the subject matter hereof, all of which
are hereby superseded, merged and rendered null and void.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, The parties hereto, intending to be bound, hereby sign this
Plan of exchange below as of the date first written above.

 

 

 

RT TECHNOLOGIES, INC.

 

 

By: ____________________________

Angela Ross, President

 

 

 

CHINA AGRICULTURE MEDIA GROUP CO., LTD.

 

 

 

By: ____________________________

Weiheng Cai, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE A

 

 

 

 

 

 

[image_001.jpg]

 

 

 

 

